Citation Nr: 9933080	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for thrombophlebitis and residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDING OF FACT

The VA hospitalization and treatment in February 1978 
resulted in left leg thrombophlebitis and ensuing multiple 
clotting syndromes, including subsequent pulmonary embolisms, 
subclavian artery occlusion and cerebrovascular accident.  


CONCLUSION OF LAW

The criteria have been met for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for left leg 
thrombophlebitis and residuals, including subsequent 
pulmonary embolisms, subclavian artery occlusion and 
cerebrovascular accident.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That means that for each element 
which must be proven to support the claim, there must be at 
least some supporting evidence.  Cf.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In this case, the veteran has been appraised of the evidence 
needed to support his claim by the rating decision, statement 
of the case and supplemental statements of the case in 
accordance with 38 U.S.C.A. § 5103 (West 1991).  All relevant 
facts have been properly developed.  VA has completed its 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub 
Nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994) the Court declared invalid 
the provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring 
VA fault or accident prior to recovery under 38 U.S.C.A. § 
1151.  In December 1994, the United States Supreme Court 
(Supreme Court) held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).  In Footnote 3 of the opinion, 
the Supreme Court suggested that § 1151 does not authorize 
compensation for all injuries that might be said literally to 
"result" from VA treatment.  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court's decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, U.S. Department of Justice, 
expressed the view that Footnote 3 of the Gardner decision 
was read most accurately as excluding from coverage under 
§ 1151 only those injuries that are certain, or perhaps the 
very nearly certain, result of proper medical treatment.  38 
C.F.R. § 3.358(c) was amended accordingly.  

In determining whether such additional 
disability resulted from a disease or an 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern: 

(1)	It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith. 

(2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

38 C.F.R. § 3.358(c) (1999).  

The veteran was hospitalized at a VA medical center (VAMC) 
from February 17, 1978 to March 4, 1978.  Proctoscopy, 
gastroscopy, and colonoscopy were performed.  Diagnoses were 
hiatal hernia and anemia.  He was readmitted on March 6, 1978 
with acute thrombophlebitis.  There were subsequent pulmonary 
embolisms, subclavian artery occlusion and cerebrovascular 
accident.  

The veteran has asserted that the thrombophlebitis, pulmonary 
embolisms, subclavian artery occlusion and cerebrovascular 
accident are the result of failure, by VA, to timely 
diagnosis and properly treat thrombophlebitis.  However, the 
evidence need not establish fault, negligence or malpractice 
on the part of VA for the veteran to received benefits under 
§ 1151.  It need only be shown that VA treatment resulted in 
additional disability.  

The veteran and his wife have testified that he complained of 
lower extremity pain for two days before his discharge from 
the VAMC on March 4, 1978.  The hospital records do not 
document any lower extremity complaints.  Clinical notes show 
there were no complaints on March 2 and 4, 1978.  However, a 
VA Form 10-10m, Medical Certificate and History, dated March 
6, 1978, shows the veteran stated that before he was 
discharged, he complained to a physician about pain and 
swelling in the left leg.  It was reportedly checked and the 
veteran told that it was because he hadn't been up and about 
much.  

The Board asked a physician to review the file and express an 
opinion as to whether VA hospitalization or treatment 
resulted in thrombophlebitis, pulmonary embolisms, subclavian 
artery occlusion, cerebrovascular accident, or other 
additional disability.  

In a letter dated in June 1999 a VA physician reported that 
he had reviewed the file and explained his reasons for 
concluding that there was no evidence of malpractice in the 
record.  To the contrary, the doctor found there was evidence 
of excellent care which carried the veteran through a life-
threatening sequence of events.  The physician noted that 
failure to diagnose the very earliest stage of 
thrombophlebitis is almost universal and did not suggest 
negligence or malpractice.  The doctor expressed the opinion 
that the VA hospitalization in February 1978, with its bed 
rest, stress of pulmonary infection, stress of anemia, stress 
of extensive testing and the inherent decreased activity 
level inevitable in the hospital setting, set the stage for 
the veteran's left leg thrombophlebitis and the ensuing 
multiple clotting syndromes, which were probably related to 
the initial leg thrombosis because clotting begets clotting.  

Based on this opinion, and giving the veteran the benefit of 
the doubt, the Board finds that the VA hospitalization and 
treatment of February 1978 resulted in additional disability, 
including left leg thrombophlebitis, as well as subsequent 
pulmonary embolisms, subclavian artery occlusion and 
cerebrovascular accident.  38 U.S.C.A. §§ 1151, 5107 (West 
1991).  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
thrombophlebitis pulmonary embolisms, subclavian artery 
occlusion and cerebrovascular accident are granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

